


EXHIBIT 10.10

 

[g243132kki001.jpg]

 

June 26, 2008

 

Brent Olthoff

HF Financial Corp.

P.O. Box 5000

Sioux Falls, SD 57117 – 5000

 

Dear Brent:

 

I am pleased to confirm First Tennessee Bank National Association’s
reaffirmation of HF Financial Corp’s Six Million Dollar ($6,000,000.00)
Revolving Line of Credit facility.  The line will mature on September 30,
2008.  The short maturity will allow FTN Financial the opportunity to perform an
on-site due diligence of Home Federal Bank (Bank). Once complete, FTN Financial
will submit a request to renew the line for a full one year.

 

In the interim, the Line of credit may be used for: i) capital infusion to its
subsidiaries to support growth and/or other liquidity needs. Interest on the
outstanding balance will be payable quarterly at a variable rate per annum on
the outstanding balance. The variable rate of interest shall be a 1/4% discount
to First Tennessee Bank’s Base Rate, which is currently 5.00%.  Thus, your
borrowing rate today would equal 4.75%. Again, the maturity date of the
commitment is September 30, 2008.

 

The line will continue to be governed by the following covenants:

 

·                  ROA >= 0.60% (Consolidated Basis)

·                  Leverage Ratio >= 6.00% (Bank)

·                  NPLs/TLs <2.50% (Consolidated Basis)

 

Please keep in mind that these covenants will be tested on a quarterly basis.  A
portion of the bank’s stock will be required to secure the loan if Borrower
and/or Bank is in default of one or all covenants governing the Line of Credit.
This will only apply if the line is funded.

 

Brent, it is a pleasure of First Tennessee Bank to provide this commitment to
your institution. I will be in touch in the coming weeks in order to schedule a
due diligence trip.  Please do not hesitate to call if you have any questions.

 

Sincerely,

 

 

/s/ David House

 

David House

 

Vice President

 

Correspondent Services

 

 

--------------------------------------------------------------------------------
